Opinion issued September 26, 2002





 


In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-02-00991-CV
____________

EX PARTE MIKE MALKEMES, Applicant



Original Proceedcing on Application for Writ of Habeas Corpus



O P I N I O N
 Applicant, Mike Malkeme's, application for pretrial habeas corpus relief is
dismissed for lack of jurisdiction.  See Tex. Const. art 1, sec. 12; Tex. Code Crim.
Proc. 11.05 (Vernon 1977).
	Further, even were we to construe the application as containing a notice of
appeal of the trial court's denial of pretrial habeas corpus relief, it would be untimely. 
A criminal defendant has 30 days from the day the trial court enters an appealable
order.  Tex. R. App. P. 26.2.(1)(a)(1).  Here, on July 30, 2002, the trial court entered
the order of which appellant complains.  Appellant did not file his document in this
Court until September 20, 2002, well beyond the 30 days for filing a notice of appeal
and beyond the additional 15 days during which appellant could have requested an
extension of time to file a notice of appeal.  See Tex. R. App. P. 26.3.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (1) 
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas, participating by assignment.